Citation Nr: 0946766	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability, to include as manifested by allergies, sinusitis, 
rhinitis, and/or bronchitis.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 
1985 and had verified periods of active duty for training in 
the Vermont National Guard and Army Reserves from 1986 to 
1992.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2007, the Board reopened 
the claim for service connection for a respiratory 
disability.  The Board remanded both issues to the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, for additional development.  The case is now before 
the Board for final appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that this 
claim requires additional development.  

In July 2008, the Veteran completed a VA PTSD stressor 
questionnaire and stated that the alleged personal assault 
occurred at night in May or June 1981 while she was stationed 
at Keesler Air Force Base (AFB).  She reported that she cut 
her knee while running back to her dorm after the attack.  
She indicated that she was hysterical when she got to the 
dorm and was taken to the base hospital or dispensary.  

In August 2009, VA requested that the U.S. Army Crime Records 
Center search for any investigative reports from the 
incident.  In September 2009 correspondence, the Veteran's 
service organization informed VA that the attack had not been 
reported and therefore no crime report was made.  

In October 2009 correspondence, the Veteran's service 
organization related that she had received stitches at 
Keesler AFB for a cut on her knee that occurred during the 
assault.  It was essentially asserted that records of this 
treatment would corroborate her injury and her state of mind 
upon admission.  In addition, it was indicated that she had 
been treated at the hospital at Tinker AFB for pulmonary 
issues.  

The service organization pointed out that VA had made no 
attempt to obtain any corresponding clinical records from the 
base hospitals or dispensaries.  The service organization 
specifically requested that VA attempt to obtain these 
clinical records.  The service organization also requested 
that the RO handle the request instead of the AMC, as it had 
consistently been more accessible for the transmission of 
information and evidence than the AMC. 

In light of the foregoing, the Board finds that the Veteran's 
claims require additional development.  In so finding, the 
Board also observes that the Board's September 2007 remand 
requested that the RO undertake all necessary development to 
verify the alleged in-service stressors.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders).  Further, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(2) (2009).  There are also 
heightened obligations to assure that the record is complete 
with respect to Federal Government records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In addition, in November 2009 the Veteran submitted medical 
evidence with respect to each of her claims.  She did not 
submit a waiver of initial consideration of this evidence by 
the RO.  In light of Disabled Am. Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) and 
VAOPGCPREC 1-2003, the Board finds that the RO should 
consider the additional medical evidence prior to the Board's 
appellate review.

The Board acknowledges the request by the Veteran's service 
organization for the development to be conducted by the RO 
instead of the AMC.  However, VA procedures provide that the 
AMC conduct the development.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that she furnish the approximate dates 
of pulmonary treatment at the hospital 
at Tinker AFB.  If the Veteran responds 
with dates, obtain copies of all 
available hospital and clinical records 
pertaining to the Veteran from the 
hospital at Tinker AFB for those dates.  

2.  Obtain copies of all available 
emergency room and clinical records 
pertaining to the Veteran from the 
dispensary or hospital at Keesler AFB 
dated in May or June 1981.

3.  Then, readjudicate the Veteran's 
claims for service connection for a 
psychiatric disability, to include PTSD, 
and service connection for a respiratory 
disability, to include as manifested by 
allergies, sinusitis, rhinitis, and/or 
bronchitis.  In doing so, address all 
evidence received since the most recent 
supplemental statement of the case 
(SSOC).  If either benefit sought on 
appeal remains denied, provide the 
Veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


